Title: To James Madison from John M. Forbes, 20 August 1802 (Abstract)
From: Forbes, John M.
To: Madison, James


20 August 1802, Hamburg. “I have at length the satisfaction to announce to you my arrival here and recognition by the Government of this City as Consul of the United States of America. Having announced my establishment here to a very extensive Circle of mercantile friends, I prefer encountering all the severities of this Climate to incurring the inconveniences which would attend a Change of residence. I beg leave, therefore, to relinquish the application I made from London for the Agency at Marseilles.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p.



   
   Forbes to JM, 6 July 1802.



   
   A full transcription of this document has been added to the digital edition.

